 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   _______________________________________
                                            )
 9   PORTCAAN, UNIPESSOAL LDA,              )                   No. C18-0881RSL
                                            )
10                         Plaintiffs,      )
                v.                          )                   ORDER GRANTING EXTENSION
11                                          )                   OF TIME TO EFFECT SERVICE
     JOHN DOE 1, et al.,                    )
12                                          )
                           Defendants.      )
13   __________________________________________)
14          On September 14, 2018, the Court directed plaintiff to show cause why this case should
15   not be dismissed for failure to timely serve. Dkt. # 8. Plaintiff responded with a request for an
16   extension of time in which to identify, locate, and serve the Doe defendants.
17          The Court will exercise its discretion to extend the deadline provided in Fed. R. Civ. P.
18   4(m) for an additional sixty days from the date of this Order. This litigation was initiated in June
19   2018, and yet remains mired in service issues. Although plaintiffs have taken some steps to
20   locate defendants, the case is effectively on hold until the parties to this litigation are established.
21   Plaintiff must move forward diligently and expeditiously to bring the parties and the issues
22   before the Court.
23
24   //
25
26
     ORDER GRANTING EXTENSION
     OF TIME TO EFFECT SERVICE
            For all of the foregoing reasons, plaintiff’s motion is GRANTED in part. Plaintiff shall
 1
     have an additional sixty days from the date of this Order to effect service of process upon the
 2
     Doe defendants. Failure to file an affidavit of service or a request for additional time by
 3
     November 28, 2018, will result in dismissal of this matter.
 4
 5
            Dated this 9th day of October, 2018.
 6
 7                                              A
                                                Robert S. Lasnik
 8
                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER GRANTING EXTENSION
     OF TIME TO EFFECT SERVICE                        -2-
